Exhibit WHITING PETROLEUM CORPORATION AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCKDIVIDENDS (dollars in thousands) Year Ended December 31, 2009 2008 2007 2006 2005 Fixed charges: Interest expensed $ 53,582 $ 59,010 $ 65,977 $ 66,265 $ 35,245 Interest capitalized 3,406 3,129 3,664 556 - Preferred stock dividends (1) 15,695 - Amortized premiums, discounts and capitalized expenses related to indebtedness 11,026 6,068 6,527 7,224 6,802 Estimate of interest within rental expense 603 431 424 386 298 Total fixed charges $ 84,312 $ 68,638 $ 76,592 $ 74,431 $ 42,345 Earnings: Income (loss) before income taxes $ (162,835 ) $ 408,820 $ 207,162 $ 233,272 $ 196,098 Income from equity investees (1,581 ) (1,625 ) (1,365 ) (282 ) (409 ) Fixed charges (above) 84,312 68,638 76,592 74,431 42,345 Preferred stock dividends (1) (15,695 ) - Amortization of capitalized interest 776 463 97 41 41 Distributed income from equity investees 1,780 1,775 928 987 657 Interest capitalized (3,406 ) (3,129 ) (3,664 ) (556 ) - Total earnings $ (96,649 ) $ 474,942 $ 279,750 $ 307,893 $ 238,732 Ratio of earnings to fixed charges and preferred stock dividends (unaudited) (2) — 6.92 x 3.65 x 4.14 x 5.64 x (1) Preferred stock dividends represent pre-tax earnings required to cover any preferred stock dividend requirements using our effective tax rate for the relevant period. (2) For the year ended December 31, 2009, earnings were inadequate to cover fixed charges and preferred stock dividends, and the ratio of earnings to fixed charges and preferred stock dividends therefore has not been presented for that period.The coverage deficiency necessary for the ratio of earnings to fixed charges and preferred stock dividends to equal 1.00x (one-to-one coverage) was $181.0 million for the year ended December 31, 2009.
